An order vacating a judgment as authorized by section 4464, St. Okla. 1893 (section 5267, Rev. *Page 437 
Laws 1910), upon procedure prescribed by section 4465, St. Okla. 1893 (section 5268, Rev. Laws 1910), is not a final orderTown of Byars v. Sprouls, 24 Okla. 299, 103 P. 1038; Moody  Co. v. Freeman-Sipes Co. et al., 29 Okla. 390, 118 P. 135;Smith v. Whitlow et al., 31 Okla. 758, 123 P. 1061; Langstonv. Thigpen, 33 Okla. 605, 127 P. 258), within the meaning of sections 4434 and 4436, St. Okla. 1893 (sections 5235 and 5236, Rev. Laws 1910); and upon the authority of the above-cited cases this appeal should be dismissed.
By the Court: It is so ordered.